DETAILED ACTION
1.	This action is in response to applicant's amendment received on 6/24/2022.  Amended claims 1-2, 6-8, and new claims 9-11 are acknowledged and the following notice of allowability is formulated.  Claim 5 is cancelled.  The amendments to the specification have been considered and accepted. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shu Muramoto on 7/7/2022.

The application has been amended as follows: 

Claim 11 is now cancelled. 
Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 1, but more specifically, an air intake device in which the intake duct has an outside air introduction duct portion introducing air from outside the engine room and an inside air introduction portion introducing air from inside the engine room into the combustion chamber, a composite duct that connects both the outside air duct and the inside air duct downstream into an air cleaner, the air cleaner being provided on a right outer side of the cover, the intake duct provided on an outside of the cover and on a front side of the air cleaner. All depending claims are allowable.
With regards to claim 9, there is no prior art that teaches all the limitations, but more specifically, an intake duct being disposed to be continuous to a side edge of the side face cover portion such that the intake duct covers the engine from the lateral side together with the side face cover portion, and at a lower edge of the part of the top face cover portion and an upper edge of the side face cover portion, a cutout is formed, in which the intake pipe extends toward the engine through the cutout. 
The closest prior art is mentioned in the non-final rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        7/14/2022